Order filed December 17, 2013.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00370-CR
                                 ____________

                   EARNEST DEMONE HEBERT, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                      On Appeal from the 248th District Court
                               Harris County, Texas
                          Trial Court Cause No. 1364909


                                     ORDER

      Appellant is not represented by counsel in this appeal. On October 8, 2013,
time to file appellant’s brief expired. Appellant and the trial court were notified on
October 15, 2013, that no brief had been received. See Tex. R. App. P. 38.8(b)(2).
On October 25, 2013, appellant filed motion for extension of time to file his brief.
See Tex. R. App. P. 38.6(a). In the motion, appellant stated that he has been unable
to retain an attorney because he is indigent and cannot afford to pay an attorney.
He requested that we abate the appeal for a hearing to determine whether he is
indigent and entitled to appointed counsel on appeal. We granted the motion and
abated the appeal for the requested hearing. See Tex. R. App. P. 38.8(b).

      The trial court conducted the requested hearing, and a record of that hearing
was filed in this court on November 20, 2013. At the conclusion of the hearing, the
trial court found that appellant is not indigent for purposes of this appeal.
Accordingly, we issue the following order:

      We ORDER appellant to file a brief in this appeal on or before January
21, 2014. If appellant is unable to retain counsel, he may file a brief pro se. If
appellant fails to file a brief as ordered, the court may decide the appeal without
briefs, as justice may require. See Tex. R. App. P. 38.8(b)(4); Lott v. State, 874
S.W.2d 687, 688 (Tex. Crim. App. 1994); Coleman v. State, 774 S.W.2d 736, 738–
39 (Tex. App.—Houston [14th Dist.] 1989, no pet.)

                                  PER CURIAM




                                         2